PER CURIAM.
So much of the order as is appealed from reversed, and the order modified, so as to provide for the allowance and payment of the claim of the appellant, amounting to $530, and, as so modified, the order is affirmed, with $25 costs to the appellant’s attorneys for their services on the accounting before the referee, and $10 costs and disbursements on this appeal. Held, that the receiver, having taken possession of and occupied the tracks and premises of the appellant under the agreement between the street railway company and the appellant, the receiver, during the time he so occupied, became obligated for the performance of the conditions imposed thereby, one of which was to pay one-half of the expense of the services of a flagman stationed at the crossing in question by the appellant, which amounts to the sum of $530, and constitutes the appellant’s claim.